Title: Thomas Jefferson to David Michie, 20 April 1813
From: Jefferson, Thomas
To: Michie, David


          Sir Monticello Apl 20h ’13
          In the disputed Case between us it was agreed that any depositions which either party wished to make use of hereafter in any arbitration or suit on the subject might be taken on due notice and should be used by Consent wishing to secure the deposition of Judge Carr before he left this neighbourhood, I applied to you by letter the last Autumn for this purpose, but was informed you Could not then Conveniently attend. Anxious to Obtain his
			 deposition as
			 also those of Richard Price of Milton and James L Henderson now of Louisiana, and my age not permitting me to let this matter remain unsettled, I must ask the favour of your agreement as to the
			 time, place and mode of taking those depositions which I will gladly receive
			 by return of the bearer, or at your earliest Convenience. Accept the assurance of my respect.
          Th
            Jefferson
        